Citation Nr: 0409802	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-02 731	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for renal failure (renal 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty June 1975 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied service connection for back disability, hypertension 
and renal disability.  The veteran perfected a timely appeal of 
these determinations to the Board.

During the course of this appeal, the veteran relocated to 
Pittsburgh, Pennsylvania, and in October 2002 the veteran's claims 
folder was transferred to the Pittsburgh, Pennsylvania, RO.

In the July 2002 rating decision, the RO denied service connection 
for back disability on a de novo basis.  The Board observes, 
however, that in an unappealed February 1996 rating decision, the 
RO previously denied service connection for this condition, which 
it acknowledged in a September 2003 rating action, a copy of which 
was sent to the veteran as part of the Supplemental Statement of 
the Case (SSOC) dated that same month.  The Board must thus 
initially determine whether the veteran has presented new and 
material evidence sufficient to reopen his claim of service 
connection for back disability because doing so goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  Accordingly, the Board has recharacterized the 
veteran's back disability claim as identified on the title page.

The veteran's reopened claim of service connection for back 
disability is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied service 
connection for back disability; the veteran was provided notice of 
the decision and of his appellate rights, but did not appeal this 
determination, and the decision became final.

2.  Evidence received since the February 1996 rating decision is 
new, relates to a necessary unestablished fact, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1996 decision that denied the 
veteran's claim of service connection for back disability is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (1996).

2.  Evidence received since the February 1996 RO rating decision 
is new and material; the claim of entitlement to service 
connection for back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty to 
assist a veteran in the development of a claim.  Guidelines for 
the implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001); and are now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board finds 
that all relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim of service connection for 
back disability and that the requirements of the VCAA have been 
satisfied.

In this regard, the Board notes that the VCAA specifically states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits or who attempts to reopen a 
previously denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the RO has associated with the claims folder 
voluminous records of the veteran's post-treatment for these 
conditions at Eisenhower Army Hospital at Fort Gordon, Georgia.  
In addition, in February 2003, he testified at a hearing held 
before a hearing officer at the RO, and in the Statement of the 
Case (SOC) and SSOC, as well as in an April 2003 letter, the RO 
notified him of the elements necessary to substantiate his 
application to reopen his back disability claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, his representative 
has been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for back 
disability and that there is no prejudice to him by appellate 
consideration of the application at this time, without another 
remand of the case to the RO for providing additional assistance 
to the veteran prior to the reopening of this claim, especially in 
light of the following decision in which the Board reopens the 
veteran's claim and remands the matter for further development and 
de novo consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  

II.  Application to reopen claim of service connection for back 
disability

In a February 1996 rating decision, the RO denied service 
connection for back disability on the basis that the veteran did 
not suffer from that condition.  The evidence of record at the 
time of the February 1996 rating action consisted of the service 
medical records and a report of a January 1995 VA general medical 
examination.

Because the veteran did not submit a Notice of Disagreement (NOD) 
to the February 1996 rating decision, it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1994).  However, if 
new and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
addition, for the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2003), "new and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  The revised version of 38 C.F.R. § 3.156(a) applies in 
this case because the veteran's claim was not received until March 
2002, after the current regulation's effective date of August 29, 
2001.  

Evidence associated with the claims folder since the RO's February 
1996 rating decision includes records of the veteran's treatment 
at the Eisenhower Army Medical Center, dated from 1997 to 2001; 
the transcript of the veteran's testimony at a hearing conducted 
before a hearing officer at the RO in February 2003; and 
statements and written argument submitted by or on behalf of the 
veteran.

Of particular significance are the veteran's statements and 
testimony, in which he has reported having back problems since 
service.  In this regard, the Board notes that in Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002), the Court held that the 
veteran is competent to report that he or she has experienced a 
continuity of symptoms since service.  Accordingly, the Board 
finds that the new evidence received since the February 1996 
rating decision relates to an unestablished fact necessary to 
support the claim, as there is now an indication that the veteran 
suffers from a back disability.  In light of the basis for the 
RO's February 1996 determination, this evidence raises a 
reasonable possibility of substantiating his claim.  Accordingly, 
this evidence is "new and material" under the revised provisions 
of 38 C.F.R. § 3.156(a), and the claim is reopened.  


ORDER

As new and material evidence has been presented, the veteran's 
claim of service connection for back disability is reopened; the 
appeal is granted to this extent only.


REMAND

For the reasons set forth below, the veteran's reopened claim of 
service connection for back disability, as well as his claims of 
service connection for hypertension and renal disability, must be 
remanded for additional development and adjudication.

As a preliminary matter, the Board reiterates that the enactment 
of the VCAA constitutes a significant change in the law.  This 
liberalizing law is applicable to this claim because it is 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  

With respect to the veteran's back disability claim, the service 
medical records show that in July 1987 he was treated for this 
condition.  Indeed, that service record reflects that he was seen 
for complaints of back pain that had persisted for more than a 
month, without trauma.  The entry further indicates that the 
veteran experienced trouble getting out of bed and had pain in his 
low back and at the midline.  The examination revealed tenderness 
over the lower thoracic and upper lumbar regions, and the 
examiner's assessment was that the veteran had pain in the back.

The veteran's Report of Medical History at separation from 
service, dated in May 1994, shows that the veteran complained of 
having recurrent back pain, and the physician indicated that the 
veteran had a history of chronic low back pain without 
neurological signs or symptoms, and that it was not significantly 
associated with activity.  Further, in the Report of Medical 
Examination, which was conducted for retirement purposes that same 
day, shows that the examiner diagnosed him as having chronic low 
back pain without neurological signs or symptoms.

During the course of this appeal, the veteran was not afforded 
pertinent VA examination determine whether it is at least as 
likely as not that he has a back disability might be related to or 
had its onset during service.  The Board concludes that in light 
of the foregoing, pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim, and that in the examination 
report, the examiner should offer an opinion as to the likelihood 
that any back disability is related to or had its onset during 
service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

With respect to the veteran's hypertension claim, the Board notes 
that he was discharged from active duty in August 1994 and was 
diagnosed as having hypertension in 1997.  Further, the service 
medical records reflect elevated blood pressure readings during 
service, as well as numerous notations that the veteran complained 
of having atypical chest pain.  Indeed, at service separation, the 
examiner indicated that the veteran had suffered from chest pain 
for approximately fifteen years.  

As to his renal disability claim, the post-service medical 
evidence reflects that he has been diagnosed as having end stage 
renal disease, and in August 2001, a physician at Eisenhower Army 
Medical Center indicated that the disability might be secondary to 
his hypertension.  Further, during his February 2003 hearing, the 
veteran specifically asserted that his renal disability might be 
secondary to his hypertension.  In light of the medical evidence 
and the veteran's contentions, the Board concludes that the 
veteran has expanded his claim of service connection for renal 
disability to include on the basis that he has the disability as 
secondary to his hypertension.  See Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000).  

During the course of this appeal, the veteran was also not 
afforded pertinent VA examination to determine whether it was at 
least as likely as not that his hypertension and/or renal 
disability might be related to or had its onset during service, or 
within one year of his discharge.  The Board concludes that, 
pursuant to the VCAA, such an examination is necessary to 
adjudicate these claims, and that in the examination reports, the 
examiner should offer opinions as to the likelihood that his 
hypertension and renal disability are related to or had its onset 
during service.  In addition, the examiner must comment as to 
whether it is at least as likely as not that the veteran's renal 
disability is related to his hypertension.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Prior to affording the veteran these pertinent VA examinations, 
the RO must make sure that all the relevant records have been 
obtained.  In this regard, the Board notes that during the 
hearing, the veteran reported that he had been receiving treatment 
at the Eisenhower Army Hospital at Fort Gordon, Georgia, Gambro 
Health Services and at the Pittsburgh, Pennsylvania, VA Medical 
Center.  To date, none of his records from the Pittsburgh, 
Pennsylvania, VA Medical Center have not been associated with the 
claims folder.  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

In view of the above, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and his representative, a 
letter that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and (medical and lay) evidence 
not previously provided to VA is necessary to substantiate the 
veteran's claims.  The letter should indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  The 
letter should also request that the veteran provide any evidence 
in his possession that pertains to the claims.

2.  The RO should contact the veteran and request that he identify 
all VA and non-VA health care providers that have treated him 
since service for back and renal problems and for hypertension.  
This should specifically include records of his care at Eisenhower 
Army Hospital at Fort Gordon, Georgia, dated since October 2001; 
from Gambro Health Services (which the veteran reports he was 
referred by Eisenhower Army Hospital for dialysis treatment), 
dated since August 1994; and since August 1994 at the Pittsburgh, 
Pennsylvania, VA Medical Center.  The aid of the veteran in 
securing these records, to include providing necessary 
authorizations, should be enlisted, as needed.  If any requested 
records are not available, or if the search for any such records 
otherwise yields negative results, that fact should clearly be 
documented in the claims file, and the veteran should be informed 
in writing.  

3.  After associating with the claims folder all available records 
received pursuant to the above-requested development, the RO 
schedule the veteran for an appropriate VA examination to 
determine the nature, extent and etiology of any back disability 
found to be present.  It is imperative that the examiner who is 
designated to examine the veteran reviews the evidence in the 
claims folder, including a complete copy of this REMAND, and 
acknowledges such review in the examination report.  All indicated 
testing should be accomplished, and the examiner should identify 
all back pathology found to be present.  Thereafter, the examiner 
should offer an opinion as to whether it is at least as likely as 
not any back condition is either related to or had its onset 
during his period of service.  The examiner should set forth the 
complete rationale underlying any conclusions drawn or opinions 
expressed, to include, as appropriate, citation to specific 
evidence in the record, in a legible report.

4.  After associating with the claims folder all available records 
received pursuant to the above-requested development, the RO 
schedule the veteran for an appropriate VA examination to 
determine the nature, extent and etiology of his hypertension and 
renal disability.  It is imperative that the examiner who is 
designated to examine the veteran reviews the evidence in the 
claims folder, including a complete copy of this REMAND, and 
acknowledges such review in the examination report.  All indicated 
testing should be accomplished, and the examiner should offer an 
opinion as to whether it is at least as likely as not that his 
hypertension and/or renal disability is either related to or had 
its onset during his period of service, or within one year of his 
discharge in August 1994.  In addition, the examiner should 
comment as to whether it is at least as likely as not that the 
veteran's renal disability is related to his hypertension.  The 
examiner should set forth the complete rationale underlying any 
conclusions drawn or opinions expressed, to include, as 
appropriate, citation to specific evidence in the record, in a 
legible report.

5.  After completion of the foregoing, and after undertaking any 
further development deemed warranted by the record (and keeping in 
mind the dictates of the Veterans Claims Assistance Act of 2000), 
the RO should readjudicate the veteran's claims in light of all 
pertinent evidence and legal authority.

6.  The veteran and his representative must be furnished a 
supplemental statement of the case and be given an opportunity to 
submit written or other argument in response thereto before the 
claims file is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



